PRESENT: Kinser, C.J., Lemons, Goodwyn, Millette, Mims, and
Powell, JJ., and Russell, S.J.

CHARLES N. HAWKINS
                                              OPINION BY
v.   Record No. 131822            SENIOR JUSTICE CHARLES S. RUSSELL
                                           October 31, 2014
COMMONWEALTH OF VIRGINIA

                FROM THE COURT OF APPEALS OF VIRGINIA

      In this appeal, we consider the sufficiency of the evidence

required to support a conviction for possession of counterfeit

currency in violation of Code § 18.2-173.

                         Facts and Proceedings

      Charles N. Hawkins was indicted in the Circuit Court of the

City of Portsmouth for the possession of more than ten forged

bank notes, as described in Code § 18.2-170, with the knowledge

that they were forged and with the intent to utter or employ

them as true.   At a bench trial, he was convicted and sentenced

to five years imprisonment, with all but two years and two

months suspended.

      At trial, Sergeant Travis Smaglo of the Portsmouth Police

Department testified that on May 14, 2012 he was advised that a

subject who was being sought on several felony arrest warrants

could be found at a pool hall in Portsmouth known as "Big

Daddy's."   The subject was described as a man wearing a white

hat and blue checkered shorts who would be standing near the

pool tables.    Because the outstanding warrants included charges
for murder and use of a firearm by a convicted felon, Smaglo

went to the pool hall accompanied by several other officers.

Entering the pool hall, Smaglo saw Hawkins standing near a pool

table, wearing a white hat and blue checkered shorts.

     Smaglo and another officer approached Hawkins, who put his

right hand into the right pocket of his shorts.      Smaglo told

Hawkins to take his hand out of his pocket.      Hawkins hesitated.

Smaglo then drew his weapon and ordered Hawkins to remove his

hand from his pocket.    Hawkins complied, but when he withdrew

his hand it contained what Smaglo described as a "large sum of

money" that Hawkins threw to the floor.      Smaglo re-holstered his

weapon and handcuffed Hawkins.

     Smaglo picked up the money he had seen Hawkins throw to the

floor and took it outside, where Hawkins was being held under

arrest.   Hawkins' possessions were being collected by the other

officers.   Smaglo handed the cash to them and told them it was

also Hawkins' personal property.       Hearing this, Hawkins said,

"That's not my money."   Smaglo replied, "Well, yes it is.     You

threw it on the floor.   Why would you not want your money?"

Hawkins continued to insist that the money was not his.

     Later, the officers examined the money and concluded that

it was counterfeit.   It consisted of 18 twenty-dollar bills.

Among them, the bills shared only four serial numbers:      five

bills shared one serial number, six shared a second number, four

                                   2
shared a third number, and three bills shared a fourth number.

At trial, the Commonwealth presented expert testimony, including

that of an agent of the United States Secret Service, that the

bills were counterfeit.   They were not printed on genuine

currency paper, they lacked the color-shifting ink used on

genuine currency, and they bore "tiny pink, blue and yellow dots

. . . indicative of ink-jet printing."

     Hawkins moved to strike the Commonwealth's evidence.    The

court denied the motion and heard defense testimony.    The court

denied Hawkins' renewed motion to strike and found him guilty as

charged.   Hawkins appealed to the Court of Appeals, which

affirmed the conviction in an unpublished opinion.     Hawkins v.

Commonwealth, Record No. 2098-12-1, 2013 Va. App. LEXIS 299, at

*8 (Oct. 22, 2013).   We awarded Hawkins an appeal.

                             Analysis

     Code § 18.2-173 provides:

        If any person have in his possession forged
     bank notes or forged or base coin, such as are
     mentioned in § 18.2-170, knowing the same to
     be forged or base, with the intent to utter or
     employ the same as true, or to sell, exchange,
     or deliver them, so as to enable any other
     person to utter or employ them as true, he
     shall, if the number of such notes or coins in
     his possession at the same time, be ten or
     more, be guilty of a Class 6 felony; and if
     the number be less than ten, he shall be
     guilty of a Class 3 misdemeanor.




                                 3
     Hawkins assigns error to the circuit court's denial of his

motions to strike the Commonwealth's evidence and the Court of

Appeals' affirmance of that ruling.   He contends that the

Commonwealth failed to prove that he possessed the bills, that

he knew they were forged, or that he had the intent to utter or

employ them as true.

     In reviewing the sufficiency of the evidence to support a

conviction, we will affirm the judgment unless it is plainly

wrong or without evidence to support it.    Bolden v.

Commonwealth, 275 Va. 144, 148, 654 S.E.2d 584, 586 (2008); Code

§ 8.01-680.   In making this determination, we must examine the

evidence that supports the conviction in the light most

favorable to the Commonwealth, allowing it the benefit of all

reasonable inferences that may be drawn from the evidence.

Commonwealth v. McNeal, 282 Va. 16, 20, 710 S.E.2d 733, 735

(2011).

     Sergeant Smaglo testified that he watched while Hawkins, at

gunpoint, removed his right hand from his pocket, that Hawkins'

hand held the money in question, and that Hawkins threw the

money to the floor.    The trial judge, as trier of fact, found

that testimony to be credible.   That alone is sufficient to

support a finding that Hawkins possessed the bills.

     The circuit court could also draw the reasonable inference,

from Hawkins' guilty behavior, that he knew the bills to be

                                  4
counterfeit.   Guilty knowledge must often be shown by

circumstantial evidence.     Circumstances tending to prove guilty

knowledge include the defendant's acts, statements, and conduct.

Young v. Commonwealth, 275 Va. 587, 591, 659 S.E.2d 308, 310

(2008).    Such conduct may serve as evidence that the defendant

knew the nature and character of the contraband that was in his

possession.    Id.    The court could reasonably infer Hawkins'

guilty knowledge from his furtive behavior when the police

approached him.      When Smaglo asked him to take his right hand

out of his pocket, he hesitated.        Smaglo then had to order him

at gunpoint to remove his hand from his pocket.       Hawkins only

then complied, but in doing so, removed the bills from his

pocket and threw them to the floor of the pool hall.

Thereafter, he repeatedly denied that the bills were his.

     A false account, similar to flight from a crime scene, is a

circumstance a fact-finder may properly consider as evidence of

guilty knowledge.     Covil v. Commonwealth, 268 Va. 692, 696, 604
S.E.2d 79, 82 (2004).      "Probably the strongest evidence of

guilty knowledge is an attempt to abandon counterfeit currency

when detection is feared."      Ruiz v. United States, 374 F.2d 619,

620 (5th Cir. 1967); see also United States v. King, 326 F.2d
415, 416 (6th Cir. 1964) (throwing counterfeit money to the

floor cognizable in the circumstances showing knowledge and

intent).   These circumstances were more than sufficient to

                                    5
support an inference that Hawkins knew the bills to be

counterfeit.

     Hawkins finally argues that the Commonwealth failed to

prove that he possessed the bills with intent to utter or employ

them as true.   "Utter" in this context "is an assertion by word

or action that a writing known to be forged is good and valid."

Bateman v. Commonwealth, 205 Va. 595, 600, 139 S.E.2d 102, 106

(1964).   Intent may be inferred from the facts and circumstances

of the case and shown by the acts of the defendant.      Wilson v.

Commonwealth, 249 Va. 95, 101, 452 S.E.2d 669, 673-74 (1995).

     The federal statute applicable to the possession of

counterfeit currency, 18 U.S.C. § 472, contains a similar

element of intent to utter, and federal cases applying it are

therefore helpful.   See, e.g., Andrews v. Browne, 276 Va. 141,

147-48, 662 S.E.2d 58, 62 (2008) (observing that where Virginia

and federal statutes regulating the same subject share common

definition of statutory term, "it is appropriate to look to the

federal courts' interpretation of the same term" when construing

the Virginia statute).   Those cases hold that several

circumstances will support a finding of the requisite intent.

Among those are:   possession of a large number of counterfeit

bills, United States v. Berrios, 443 F. Supp. 408, 410 (E.D. Pa.

1978); taking counterfeit bills to a commercial establishment,

where cash transactions are likely, see United States v.

                                 6
Mitchell, 176 Fed. Appx. 676 (7th Cir. 2006); and segregating

counterfeit bills from genuine currency.    United States v.

Perez, 698 F.2d 1168, 1171 (11th Cir. 1983) (keeping counterfeit

currency in a separate pocket).

     The Commonwealth's evidence established each of these

circumstances.   Hawkins was shown to possess counterfeit

currency having a facial value of $360, in 18 twenty-dollar

bills.   He had taken it to a pool hall, where frequent cash

transactions could be anticipated.    The record is silent as to

whether Hawkins had any genuine currency with him when he was

arrested, but if he did it was obviously segregated from the

counterfeit bills he threw to the floor.   We hold these

circumstances sufficient to support an inference that Hawkins

had the requisite intent to utter the counterfeit money in his

possession.

     Hawkins makes the ingenious additional argument that if he

brought counterfeit bills to the pool hall to pay gambling debts

or to purchase drugs or other contraband, he would have lacked

the intent to employ them as true, as contemplated by Code

§ 18.2-173.   This, he contends, is a reasonable hypothesis of

innocence that the Commonwealth's evidence failed to exclude.

We do not agree.

     Although federal counterfeiting laws have as their primary

purpose the protection of the national currency, state laws on

                                  7
the same subject are aimed primarily at protecting their

citizens from thefts and forgeries.   Hendrick v. Commonwealth,

32 Va. (5 Leigh) 707, 713 (1834); Brooks v. United States, 76
F.2d 871, 872 (1935).   When counterfeit currency is put into

circulation, even if originally for an illegal purpose, someone

will ultimately be defrauded by its use.    United States v.

Hagan, 487 F.2d 897, 898 (5th Cir. 1973).

                            Conclusion

     For the reasons stated, we hold that the circuit court

correctly denied the motions to strike the Commonwealth's

evidence and that the Court of Appeals did not err in affirming

the conviction.   We will affirm the judgment of the Court of

Appeals.

                                                           Affirmed.




                                 8